SUMMARY ORDER
Plaintiff-appellant Michael J. Wang, pro se, appeals from a judgment of the United States District Court for the Eastern District of New York (Seybert, J.) granting the defendants-appellees’ motion to dismiss his action for lack of capacity. We assume the parties’ familiarity with the underlying facts and procedural history.
The district court was correct to dismiss Wang’s suit, as the named defendant, United States Medical Licensing Examination (“USMLE”), lacked the capacity to sue or be sued under applicable New York state law. See Community Bd. 7 of Borough of Manhattan v. Schaffer, 84 N.Y.2d 148, 155-56, 615 N.Y.S.2d 644, 689 N.E.2d 1 (1994). USMLE is neither a business organization nor a governmental entity, or, for that matter, an organization at all, and is certainly an artificial entity, i.e. not a natural person. There is no New York statutory authority delineating the USMLE’s, or any similar entity’s, power *68to sue or be sued, and thus no such power exists.
Accordingly, and for the foregoing reasons, the judgment of the district court is hereby AFFIRMED.